Exhibit 31.2 CERTIFICATION PURSUANT TO SECTION 302 OF THE SARBANES-OXLEY ACT OF 2002 I, A. Brian Davis, certify that: 1. I have reviewed this Amendment No. 1 to Annual Report of Tengion, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 24, 2012 /s/ A. Brian Davis A. Brian Davis Chief Financial Officer (Principal Financial and Accounting Officer)
